327 S.W.3d 629 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Christopher BRUEGGER, Defendant/Appellant.
No. ED 94169.
Missouri Court of Appeals, Eastern District, Division Three.
December 21, 2010.
Shaun J. Mackelprang, Kate E. Noland, Jefferson City, MO, for Plaintiff/Respondent.
Margaret M. Johnston, Columbia, MO, for Defendant/Appellant.
Before SHERRIB. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Christopher Bruegger (Appellant) appeals from the trial court's judgment entered upon a jury verdict finding him guilty of five counts of second-degree statutory sodomy and two counts of second-degree child molestation. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in allowing the prosecutor's line of questioning. State v. Tokar, 918 S.W.2d 753, 770 (Mo.banc 1996). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision *630 to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).